Citation Nr: 0943997	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES
 
1.  Entitlement to an effective date prior to November 19, 
2003, for the assignment of a 20 percent evaluation for 
lumbosacral strain with degenerative disc disease.  

2.  Entitlement to an effective date prior to November 19, 
2003, for the assignment of a 20 percent evaluation for 
lumbar radiculopathy of the left lower extremity with 
meralgia paresthetica of the left thigh.  

3.  Entitlement to an effective date prior to November 19, 
2003, for the assignment of a 10 percent evaluation for 
lumbar radiculopathy of the right lower extremity.

4.  Entitlement to an effective date prior to November 11, 
2003, for the assignment of a total disability evaluation 
based on individual unemployability (TDIU).  

5.  Whether an April 13, 1971 rating decision, in which the 
RO decreased the evaluation assigned the Veteran's 
lumbosacral strain from 20 percent to 0 percent should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from February 1965 to November 
1968.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) RO in Oakland, 
California.    

The Veteran's claims were previously before the Board in May 
2008, wherein the Board remanded the Veteran's claims for 
additional development and due process considerations.  The 
case was returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  No appeal was taken from a June 1998 rating decision with 
regard to the rating assigned for service-connected 
lumbosacral strain with degenerative disc disease, and no 
communication or evidence was received thereafter, and prior 
to November 19, 2003, which may be reasonably construed as a 
formal or informal claim for an increased rating for service-
connected lumbosacral strain with degenerative disc disease.

2.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of lumbosacral strain 
with degenerative disc disease comparable to a 20 percent 
rating at any time during the rating period prior to the 
receipt of the increased rating claim on November 19, 2003.

3.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of lumbar radiculopathy 
of the left lower extremity with meralgia paresthetica of the 
left thigh, comparable to a 20 percent rating at any time 
during the rating period prior to the receipt of the 
increased rating claim on November 19, 2003.

4.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of lumbar radiculopathy 
of the right lower extremity comparable to a 10 percent 
rating at any time during the rating period prior to the 
receipt of the increased rating claim on November 19, 2003.

5.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of the Veteran's 
service-connected disabilities sufficient to preclude him 
from engaging in substantial gainful employment, consistent 
with his education and occupational experience, prior to 
November 11, 2003, the first date the Veteran was no longer 
employed.

6.  In an April 13, 1971 rating decision, the RO reduced the 
rating for lumbosacral strain from 20 percent to 
noncompensable; the Veteran did not perfect an appeal.

7.  The rating decision dated April 13, 1971 was consistent 
with the evidence of record at the times and represented a 
correct application of the law as in effect at that time; 
there is no undebatable error of fact or law in the April 13, 
1971 rating decision that would change the outcome.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than November 19, 2003, for the grant of entitlement to a 20 
percent disability rating for service-connected lumbosacral 
strain with degenerative disc disease.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.114, 3.155, 3.159, 3.400 (2009).

2.  The criteria are not met for an effective date earlier 
than November 19, 2003, for the grant of entitlement to a 20 
percent disability rating for service-connected lumbar 
radiculopathy of the left lower extremity with meralgia 
paresthetica of the left thigh.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 
3.155, 3.159, 3.400 (2009).

3.  The criteria are not met for an effective date earlier 
than November 19, 2003, for the grant of entitlement to a 10 
percent disability rating for service-connected lumbar 
radiculopathy of the right lower extremity.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.114, 3.155, 3.159, 3.400 (2009).

4.  The criteria are not met for an effective date earlier 
than November 11, 2003 for the grant of entitlement to TDIU.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.321(b)(1), 3.340, 3.341, 3.400, 4.16 (2009).

5.  The April 13, 1971 rating decision that reduced the 
Veteran's rating for lumbosacral strain from 20 percent 
disabling to noncompensable is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2009); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in February 2005, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate 
the Veteran's initial claim of entitlement to increased 
disability ratings, as well as the legal criteria for 
entitlement to such benefits.  The letter also informed him 
of his and VA's respective duties for obtaining evidence. 

Nonetheless, the Veteran is appealing the effective date 
assignment as to his increased disability claims, and his 
filing of a notice of disagreement as to the November 2003 
effective date does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as 
to the effective date assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The February 2006 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant law and regulations for 
assignment of the effective date.  In addition, an October 
2006 VA letter explained the basis for determining an 
effective date upon the grant of an increased rating, in 
compliance with Dingess/Hartman.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve an earlier effective date for the grant of increased 
disability evaluations for the disabilities at issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).    

Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

With regard to the Veteran's contention of CUE in the RO's 
April 1971 rating decision, the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter, the VCAA can have no effect on 
the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation 
of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Indeed, the Court has specifically held that 
the VCAA has no application to allegations of CUE as a matter 
of law, regardless of whether the Board or RO issued the 
earlier decision in question.  See Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc); 
Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 
38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-
20.1411.  Therefore, the Board finds that no further action 
is necessary under the VCAA on the CUE issue.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Earlier Effective Date 

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman. 
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. 38 
C.F.R. § 3.157.

Clear and Unmistakable Error

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2009).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, 
as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Analysis

Entitlement to an Earlier Effective Date

a.  For the Grant of Increased Disability Evaluations

The Veteran was granted service connection for a lumbosacral 
strain in a May 1969 rating decision; a 20 percent disability 
evaluation was assigned from November 21, 1968.  An April 
1971 rating decision reduced the Veteran's evaluation to 
noncompensable, effective July 1, 1971, and a noncompensable 
evaluation was confirmed and continued in a June 1978 rating 
decision.  In a June 1998 rating decision, the Veteran's 
disability evaluation was increased to 40 percent, effective 
January 12, 1998.  No appeal was taken from that 
determination, and it became final.  38 U.S.C.A. § 7105 (West 
2002).  Due to the finality of the determination, there may 
not be reconsideration of the rating assigned for the 
disability at issue prior to January 12, 1998.  

Nevertheless, the Veteran filed a claim for an increased 
disability rating for his service-connected lumbosacral 
strain on January 5, 2004.  In a September 2005 rating 
decision, the RO granted an increased disability evaluation 
and recharacterized the nature of the Veteran's disability.  
The Veteran was granted a 20 percent disability evaluation 
for his lumbosacral strain with degenerative disc disease, as 
well as separate 20 percent and 10 percent disability 
evaluations, for left lower radiculopathy and right lower 
radiculopathy, respectively.  The Board notes that a review 
of the record does not reflect that any medical report or 
communication from the Veteran was received after January 12, 
1998 and prior to November 19, 2003, which may be reasonably 
construed as a formal or informal claim for an increased 
rating.  

However, as noted above, in cases involving a claim for 
higher compensation, the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from that date; otherwise, the effective date 
is the date the claim is received.  38 C.F.R. § 3.400(o)(2) 
(2009).  As such, the earliest date that the aforementioned 
ratings may be assigned for the disabilities at issue is from 
November 19, 2003.

The Veteran and his representative assert that the Veteran's 
symptoms prior to November 19, 2003 are sufficient to sustain 
the higher disability evaluations for his lumbosacral strain 
and left and right radiculopathy.  However, there has been no 
demonstration by competent clinical evidence of record that 
the rating criteria for a 20 percent disability evaluation 
for the Veteran's service-connected lumbosacral strain, as 
well as disability evaluations of 20 percent and 10 percent 
for his left and right radiculopathy were met at any time 
prior to the Veteran's November 19, 2003 neurology 
consultation at the Med Clinic, submitted as part of his 
claim for an increased disability rating for his lumbosacral 
strain, received on January 5, 2004.  The Veteran did not 
provide objective evidence that demonstrated that his 
lumbosacral strain with degenerative disc disease symptoms 
were sufficient to warrant a rating in excess of 20 percent 
and that he was entitled to separate disability evaluations 
of 20 and 10 percent for his left and right radiculopathy as 
a result of his lumbosacral strain with degenerative disc 
disease.  In this regard, the Board points out that the 
Veteran's treatment records prior to November 19, 2003, 
including VA treatment notes, indicate that the Veteran had 
complaints of back pain with normal straight leg raising to 
55 degrees.  (See, i.e., April 2002 VA treatment notes), but 
do not show objective confirmation of radicular symptoms.  In 
addition, the VA treatment note indicates that the Veteran 
had received outside treatment and epidural injections for 
his back, but the Veteran did not provide those records or 
otherwise indicate that he wished to file a claim for an 
increased disability evaluation.    

As previously noted, the first objective evidence that the 
Veteran's lumbosacral strain with degenerative disc disease 
warranted separate disability evaluations for neurological 
symptomatology was the November 19, 2003 MedClinic report, 
wherein neurological evaluation showed diminished vibratory 
sense, peripheral neuropathy, and decreased sensation.  Left 
meralgia paresthetica was also diagnosed at that time.  
Likewise, lumbar radiculopathy was not shown until the 
Veteran's March 2005 VA examination; radiology results showed 
severe disc space narrowing and moderate disc protrusion, 
affecting his L5 nerve sleeve.  
 
Although the Veteran was found to have symptoms sufficient 
for a 20 percent disability rating for his lumbosacral strain 
with degenerative disc disease, and separate 20 and 10 
percent evaluations for his left and right radiculopathy, 
respectively, upon private evaluation in November 2003, and 
upon subsequent VA examination, there is no objective 
evidence demonstrating the manifestations and severity of the 
Veteran's lumbosacral strain with degenerative disc disease 
during the applicable rating period on appeal prior to that 
date.  As such, the effective date for the grant of the 20 
percent rating for his service-connected lumbosacral strain 
with degenerative disc disease and the separate 20 percent 
and 10 percent evaluations for his left and right lower 
extremity radiculopathy is the first date that it was 
objective ascertainable that his symptomatology had worsened.  
See 38 C.F.R. § 3.400(b), (o).  See, too, Meeks v. West, 216 
F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to award 
of benefits, i.e., service connection, does not necessarily 
coincide with the date entitled to a certain rating).

b.  For the Grant of Entitlement to TDIU

With regard to the Veteran's claim for an earlier effective 
date for the grant of TDIU, the Veteran first asserted 
entitlement to TDIU in January 2004; his completed TDIU 
application was received by the RO on April 27, 2004.  In a 
November 2004 rating decision, the Veteran was granted 
entitlement to TDIU, effective November 11, 2003.  

The Veteran requested an earlier effective date, presumably 
on the basis that the medical evidence showed he was 
unemployable prior to November 11, 2003, but within the one 
year prior to the date of receipt of the claim (i.e., 
November 2002).  An effective date of one year prior to the 
date of receipt of the claim can be assigned where the facts 
demonstrate that the veteran met the relevant criteria during 
that prior year; there is no provision for the award of an 
effective date for compensation benefits, based on an 
increased rating claim, from a date more than one year 
previous to the actual receipt of the increased rating claim.  
See 38 C.F.R. § 3.400(b)(2).

While the Board acknowledges that the Veteran met the 
schedular percentage requirements for a TDIU in April 2002, 
the objective evidence of record indicates that the Veteran 
was employed full-time until November 10, 2003; as such, the 
Veteran was not incapable of engaging in substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities, prior to November 11, 2003.  See 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(a) (a total rating may be 
assigned if there is only one disability, this disability is 
rated as 60 percent disabling or more; or if there are two or 
more disabilities, at least one disability is rated as 40 
percent disabling or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more).  

The Board again notes that the Veteran's claim for TDIU was 
received on January 5, 2004.  Significantly, the competent 
evidence of record for the entire one year period prior to 
January 5, 2004 fails to demonstrate the Veteran was 
incapable of engaging in substantially gainful employment, 
consistent with his education and occupational experience, 
due to his service-connected disabilities (lumbosacral strain 
with degenerative disc disease, PTSD, radiculopathy of the 
left and right lower extremities, hearing loss, tinnitus) 
prior to November 11, 2003, as the Veteran worked full-time 
until November 10, 2003.  The Veteran has not provided any 
objective evidence of that his service-connected disabilities 
rendered him unable to obtain and retain employment prior to 
November 11, 2003.  Therefore, the Board finds that the 
record fails to establish the Veteran was precluded from 
engaging in substantial gainful employment consistent with 
his educational and occupational experience, due to his 
service-connected disabilities, prior to November 11, 2003, 
even when considered on an extraschedular basis pursuant to 
38 C.F.R. § 4.16(b).  See 38 C.F.R. § 3.400(b), (o).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claims, meaning the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Clear and Unmistakable Error

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the ratings were assigned 
and/or confirmed was such that the only possible conclusion 
was that a higher rating, to include a total rating based on 
individual unemployability due to service-connected 
disability, was warranted.  CUE requires that error, 
otherwise prejudicial, must appear undebatable.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be reached in this case as to any rating action at 
issue.

As indicated above, only the law in effect at the time of the 
challenged decision may be taking into consideration in 
determining CUE.  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (a determination that there was clear and 
unmistakable error must be based on the law that existed at 
the time of the prior adjudication in question).  

In this case, the April 1971 rating decision shows that the 
RO reviewed the medical evidence of record and applied 
applicable law and regulations from 1971.  Regarding the 
Veteran's assertions that he was denied due process as to the 
reduction in his disability evaluation, the Board notes that 
the RO's actions, in reducing the Veteran's evaluation in the 
April 1971 rating decision, did not involve an incorrect 
application of law or facts.  The Board points out that the 
Veteran and his representative have not shown that the 
correct facts, as they were known at the time, were not 
before the RO, or that the statutory and regulatory 
provisions extant at the time were incorrectly applied in the 
April 1971 rating decision which proposed a reduction in the 
Veteran's disability evaluation for his service-connected 
lumbosacral strain.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  See Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In this regard, the Board notes that the RO reviewed the 
Veteran's February 1971 VA examination report, which was 
negative for complaints of pain and tenderness; upon physical 
examination, the Veteran had full range of motion and x-rays 
were negative for bone or joint pathology.  The Veteran was 
notified in the April 1971 rating decision that his 
disability evaluation was to be reduced to noncompensable, 
effective July 1, 1971; he filed a notice of disagreement in 
February 1972 and submitted additional treatment records.  A 
statement of the case was issued in May 1972, but the Veteran 
did not perfect his appeal.  The reduction in the Veteran's 
disability evaluation for his service-connected lumbosacral 
strain became final on July 2, 1972.  In concluding that the 
record contained clear evidence showing that Veteran's 
service-connected lumbosacral strain was not productive of 
any symptomatology sufficient to warrant a compensable 
evaluation, the RO considered the proper legal standard.  The 
Board again points out that a disagreement with the RO's 
evaluation of the evidence and, consequently, is not a basis 
for finding CUE.  See Russell v. Principi, 3 Vet. App. at 
313.  The Veteran and his representative assert that the RO, 
in relying on the February 1971 VA examination as the basis 
for the reduction, did not properly consider the Veteran's 
history and prior symptomatology and should have given more 
credence and probative value to the findings at physical 
examinations prior and subsequent to the February 1971 VA 
examination.  However, that determination was within the RO 
adjudicator's realm of discretion, in weighing evidence both 
for and against the claim.  To the extent that the Veteran's 
claim encompasses a request for a reweighing of the evidence, 
such is impermissible for a clear and unmistakable error 
claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. 
Brown, 6 Vet. App. 242 (1994).  

In conclusion, the Veteran and his representative have not 
provided any evidence demonstrating that the RO misapplied 
the standards for reducing the Veteran's evaluation in 
accordance with the laws and regulations in effect at the 
time.  Because it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Crippen v. Brown, 9 
Vet. App. 412, 418 (1996); Eddy v. Brown, 9 Vet. App. 52, 57 
(1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 64 Fed. 
Reg. 2135-36 (1999); see generally 38 C.F.R §§ 20.1400-
20.1410 (2009).  As such, there is no CUE in the April 1971 
rating decision.  


ORDER

The claim for an effective date earlier than November 19, 
2003, for the grant of a 20 percent disability evaluation for 
service-connected lumbosacral strain with degenerative disc 
disease, is denied.

The claim for an effective date earlier than November 19, 
2003, for the grant of a 20 percent disability evaluation for 
service-connected lumbar radiculopathy of the left lower 
extremity with meralgia paresthetica of the left thigh, is 
denied.

The claim for an effective date earlier than November 19, 
2003, for the grant of a 10 percent disability evaluation for 
service-connected lumbar radiculopathy of the right lower 
extremity, is denied.

Entitlement to an effective date earlier than November 11, 
2003, for the grant of a TDIU, is denied.

The claim of CUE in the April 1971 rating decision, which 
reduced the Veteran's disability rating for service-connected 
lumbosacral strain from 20 percent to noncompensable, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


